DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Status of Claims
•    The following is an office action in response to the communication filed 01/03/2022.
•    Claims 1, 4, 11, and 14 have been amended.
•    Claims 2-3, 6-8, 12-13, and 16-18 have been canceled.
•    Claims 1, 4-5, 9-11, 14-15, and 19-20 are currently pending and have been examined.

Information Disclosure Statement
	Information Disclosure Statement received 09/29/2021 has been reviewed and considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
With regards to claims 1 and 11, these claims recite the limitation “the online system.” (Claim 1: Lines 28-29; Claim 11: Lines 29-30).  The claim should be “the online concierge system”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 9-11, 14-15, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1, 4-5, and 9-10 are directed to a process, and claims 11, 14-15, and 19-20 are directed to a manufacture. Therefore, claims 1, 4-5, 9-11, 14-15, and 19-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
generating an account at a concierge system; 
storing associations between each of a plurality of user profiles and the account, each user profile corresponding to a different user of the concierge system; 
receiving a request to create an order including one or more items from a user of the concierge system corresponding to a user profile associated with the account;
 retrieving stored information identifying items previously included in one or more previous orders received from each of a set of other users corresponding to other user profiles also associated with the account and different than the user from whom the request was received; 
retrieving stored information identifying items previously included in one or more prior orders received from the user from whom the request was received; 
displaying information to the user from whom the request was received, the information displaying one or more items included in the order by the user from whom the request was received, the information also including a region displaying information identifying one or more of the identified items previously included in one or more previous orders received from each of the set of other users to the user from whom the request was received and including a different region displaying the information identifying one or more items previously included in one or more prior orders received from the user to the user from whom the request was received;
sending a notification to each of at least the set of other users having corresponding profiles associated with the account;
receiving an additional request to include one or more additional items in the order from another user having a corresponding user profile associated with the account; and
including one or more additional items in the order in response to determining the system received the additional request before a close date for the order specified by the user from whom the request to create the order was received.
The above limitations recite the concept of associating users with an account to share product order information relevant to a created product order.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because a request to create an order is made, and previous order information of associated users is displayed in response to the request. This is further illustrated in the Specification, paragraph [0031], describing how additional recommendations for items to include in a product order are provided to a user. This is further illustrated in paragraph [0027] of the Specification, describing how a user may be charged a payment in response to an order. Independent claim 11 recites similar limitations as claim 1, and as such, independent claim 11 falls within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claim 1 recites additional elements, such as an online concierge system, an interface, and transmitting a notification from the online concierge system to client devices. Independent claim 11 recites the same additional elements as claim 1, and additionally recites a medium, and a processor. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 11 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 11 merely recite a commonplace business method (i.e., associating users with an account to share product order information relevant to a created product order) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 11 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 11 specifying that the abstract idea of associating users with an account to share product order information relevant to a created product order is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 11, these claims recite additional elements, such as an online concierge system, an interface, and transmitting a notification from the online concierge system to client devices. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 11 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 11 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 11 specifying that the abstract idea of associating users with an account to share product order information relevant to a created product order is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 11 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 4-5, 9-10, 14-15, and 19-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 4-5, 9-10, 14-15, and 19-20 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 4-5, 9-10, 14-15, and 19-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. As such, under Step 2A, dependent claims 4-5, 9-10, 14-15, and 19-20 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1 and 11, dependent claims 4-5, 9-10, 14-15, and 19-20, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., associating users with an account to share product order information relevant to a created product order) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1, 4-5, 9-11, 14-15, and 19-20 are ineligible.


Allowable Subject Matter

Claims 1, 4-5, 9-11, 14-15, and 19-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101, set forth in this Office action.

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. 

The most relevant prior art made of record includes previously cited Tian et al. (US 20180101881 A1), hereinafter Tian, previously cited Kassaei (US 20210019811 A1), hereinafter Kassaei, previously cited Varadarajan et al. (US 10963812 B1), hereinafter Varadarajan, and newly cited Xie (US 20070244758 A1), hereinafter Xie. 

Although individually the references teach concepts such as accounts associated with multiple users and orders edited by multiple users, none of the references teach nor render obvious an online concierge system with multiple users associated with an account, where the users are provided an interface displaying different sections regarding orders by different users, where the set of other users are notified of an order and may add additional items before the close date.

Previously cited Tian discloses a transaction system (Tian: [0010]). Tian further discloses users and merchants creating accounts and providing account names and authentication details to create the account (Tian: [0012-0013]). Tian further discloses a service provider may provide transaction processing services to the user and allows the user to engage in transaction processing, payments, and transfers with other users and/or merchants (Tian: [0010]). Tian additionally discloses a database 136 may also store the user preferences for an account for the user, as well as transaction histories and account information for use in determining when and with what users to share transaction histories (Tian: [0051]). Additionally, Tian discloses service provider may share or communicate the transaction history to other known users, where account information is used in determining which users with whom to share transaction history (Tian: [0021]). Tian further discloses account information may also be utilized to access information for one or more contacts of the first user associated with communication device 110, such as a second user associated with communication device 120, and used to retrieve user information or other information for the second user associated with communication device 120, where additional information for the second user may correspond to a shopping or wish list of items.  Account information may be used with the additional information in order to determine when a transaction history should be shared, and with what other users (Tian: [0044]). Tian further discloses the transaction history may be for a shared shopping list, such as one between roommates or spouses, where the transaction history may be shared so that the second user does not purchase additional items already purchased in the transaction history (Tian: [0046]). Tian additionally discloses transaction processing interface 1000 may include information for transaction histories of the first user associated with communication device 110, where the transaction histories may document or provide information for processed transactions by the first user using a transaction processing service or other service provider (Tian: [0055]). Tian further discloses communication device 110 may further include database 116…which may store various applications and data and be utilized during execution of various modules of communication device 110 (Tian: [0032]). Additionally, Tian discloses the application interface 1100 may be utilized to output information to the second user, including information for one or more transaction histories shared with the second user, where the application interface 1100 includes a friends transaction feed, having a feed or other browse-able list of transaction histories for processed transactions by friends or other contacts of the second user. Yet Tian does not explicitly disclose the information being a request to create an order, wherein the user is the user from whom the request was received; that the items previously included in an order were received from the user from whom the request was received; the interface displaying one or more items included in the order by the user from whom the request was received; in addition to the interface displaying orders relating to other users, the interface including a different region displaying the information identifying one or more items previously included in one or more prior orders received from the user to the user from whom the request was received; or the limitations regarding notification of an order and adding to an order by a close date.

Previously cited Kassaei teaches a household shopping method (Kassaei: [0054]). Kassaei further teaches receiving a request to add a product item to a shopping cart of an ecommerce shopping environment, updating, responsive to adding the product item, a shopping cart status, determining a failure of the shopping cart status to satisfy a purchasing criteria, and selecting, responsive to determining the failure, an additional product item based on information associated with an user account (Kassaei: [0003]). Kassaei further teaches if a user most recently bought a 12 oz. bottle of shampoo two weeks ago, the UMM engine can select at least one bottle of shampoo as one of the additional product items to automatically populate the user's ecommerce cart. Based on the household information, the UMM engine can select one or more product items to automatically populate the user's ecommerce cart (operation 230), and can retrieve the household information based on one or more previous purchases through the user account or a linked user account (e.g., a family account associated with the user account) of the identified user (Kassaei: [0053-0054]). However, Kassaei does not teach all of the limitations regarding the interface displaying different regions of different user purchases, or updating the cart after notification of an order.

Previously cited Varadarajan teaches a linked user account shopping method (Varadarajan: Col. 8, Ln. 49-56). Varadarajan further teaches a fit and sizing section 260 includes two different recommendations 265A, 265B each presented for a different persona associated with the user account, where the recommendation 265A is presented for a female child persona associated with the user account and recommendation 265B is presented for a female adult persona associated with the account. The menu 270A is pre-set to size 3 and is accompanied by description 275A explaining that this size is recommended based on a specific purchase six months prior of Hermes Girls' Winged Sneakers in size 2, and the menu 270B is pre-set to size 8.5 and is accompanied by description 275B explaining that this size was recommended based on a number of purchases of women's shoes between sizes 8 and 9. However, Varadarajan does not teach the limitations regarding the purchases done by multiple users on the account.

Newly cited Xie teaches a family shopping account (Xie: [0071]). Xie further teaches family member Tom creates an account on website 24 and shares shopping task list 26 of FIG. 2 with other family members. As an option, when Tom is creating the task account, he can also create user accounts for his family members, provide relationship, age, sex, and other information of each member to said website (Xie: [0071]). Xie further teaches members can create, read, update and manage other attributes of a shopping task list (Xie: [0059]). However, Xie does not teach all of the limitations regarding previous purchases or adding to an order by a close date.

	Previously cited NPL Reference U teaches that previous purchases are relevant for product recommendations. The relevance of email marketing was determined. A determination was made as to whether multiple accounts exist within the same household. However, U does not explicitly teach all of the limitations regarding previous purchases or adding to an order by a close date.

While these references arguably teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 1 and 11, taken as a whole, are indicated to be allowable over the cited prior art. The examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art. Claims 4-5 and 9-10 depend from claim 14-15 and 19-20 depend from claim 11, and therefore the dependent claims are also indicated as containing allowable subject matter. 

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.


Response to Arguments
Applicant’s arguments, filed 01/03/2022, have been fully considered.

35 U.S.C. § 101
Applicant argues the claims are patent eligible because “the pending claims do not organize human activity…[limitations of the claims are] neither a ‘fundamental economic principle or practice’ nor ‘managing personal behavior or relationships or interactions between people’” Remarks pages 8-10. The examiner disagrees. Initially, the examiner notes that the display of information organized into regions describing order information of a user, as well as order information of related users is encompassed by the abstract idea, but this occurring on an interface is analyzed as an additional element, and accordingly, the interface has not been alleged to be part of the abstract idea. With respect to the display of previous order information in regions, this represents a sales behavior. Paragraph [0001] of the Specification describes how the invention relates to users placing orders, and the information for multiple accounts is used pursuant to a user placing an order. Accordingly, the display of information regarding user item selections, user previous purchases, and the previous purchases of other related accounts, the latter two pieces of information in different regions, is for the purpose of a user order. This is a sales activity or behavior. Further, the October 2019 update to the PEG states “the [Certain Methods of Organizing Human Activity] sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the ‘certain methods of organizing human activity’ grouping. Accordingly, activity where a user is shown information regarding ordering for the purpose of an order is not disqualified from being a certain method of organizing human activity because certain activity between a user and a computer occurs. Thus, the claims recite an abstract idea.
 Applicant argues the claims are patent eligible because “[w]hen taken as a whole, representative independent claim 1 integrates the alleged judicial exception into a practical application…at least the above- identified limitation of representative independent claim 1 provide an improvement to a technical field - order creation through an online concierge system - that integrates the alleged abstract idea into a practical application.” Remarks pages 10-12. The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0001] of Applicant’s specification, which describes Applicant’s claimed invention as improving order placing. This is further reflected in paragraph [0003], describing the invention providing improvements by recommending items for selection in an order. The examiner notes that improving the efficiency of an order by including additional items from multiple users is not a technical improvement, but rather an improvement to the abstract idea. 
Although the claims include computer technology such as an online concierge system, an interface, transmitting a notification from the online concierge system to client devices, a medium, and a processor, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of interior design in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other technology. This is unlike the improvements recognized by the courts in cases such as Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of recommending products for an order. The claimed process, while arguably resulting in a more efficient product buying process, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to product orders while still employing the same processor and/or computer components used in conventional systems to improve item ordering, e.g. commercial process. As such, the claims do not recite specific technological improvements.
Applicant argues independent claim 11 and the dependent claims are patent eligible for the same reasons as claim 1. Remarks page 13. The examiner disagrees. As discussed in the paragraphs above, as well as in the 101 rejection above, the 101 rejection of claim 1 has been maintained and the 101 rejections of claims 11 and the dependent claims have been maintained for the same reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625